                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                   )       CASE NO. 1:18-cr-584
                                            )
                       PLAINTIFF,           )       JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )       ORDER
BRIAN KING,                                 )
                                            )
                                            )
                      DEFENDANT.            )

       This matter is before the Court upon Magistrate Judge Kathleen B. Burke's Report

and Recommendation that the Court ACCEPT Defendant Brian King's ("Defendant")

plea of guilty and enter a finding of guilty against defendant. (Doc. No. 25.)

       On October 11, 2018, the government filed an indictment against defendant.

(Doc. No. 1.) On July 18, 2019, this Court issued an order assigning this case to

Magistrate Judge Burke for the purpose of receiving defendant's guilty plea. (Doc. No.

23.)

       On July 25, 2019, a hearing was held in which defendant entered a plea of guilty

to Counts 1 and 2 of the indictment, charging him with Possession with the Intent to

Distribute and Distribution of Cocaine Base (Crack) and to Count 3 of the indictment

charging him with Possession with the Intent to Distribute Cocaine Base (Crack) in

violation of   21 U.S.C. Sections 841 (a)(1) and (b)(1)(c). Magistrate Judge Burke

received defendant's guilty plea and issued a Report and Recommendation ("R&R")

recommending that this Court accept the plea and enter a finding of guilty. (Doc. No. 25.)
       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of Count 1, 2, and 3 in violation of 21

U.S.C. Sections 841 (a)(1) and (b)(1)(c). The sentencing will be held on November 15,

2019 at 11:00 a.m.

        IT IS SO ORDERED.



Dated: September 10, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
